
	
		II
		109th CONGRESS
		2d Session
		S. 3996
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Salazar (for himself
			 and Mr. Allard) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  section 1031 treatment for exchanges involving certain mutual ditch, reservoir,
		  or irrigation company stock.
	
	
		1.Allowance of section 1031
			 treatment for exchanges involving certain mutual ditch, reservoir, or
			 irrigation company stock
			(a)In
			 generalSection 1031 of the Internal Revenue Code of 1986
			 (relating to exchange of property held for productive use or investment) is
			 amended by adding at the end the following new subsection:
				
					(i)Special rules
				for mutual ditch, reservoir, or irrigation company stockFor
				purposes of subsection (a)(2)(B), the term stocks shall not
				include shares in a mutual ditch, reservoir, or irrigation company if at the
				time of the exchange—
						(1)the mutual ditch,
				reservoir, or irrigation company is an organization described in section
				501(c)(12)(A) (determined without regard to the percentage of its income that
				is collected from its members for the purpose of meeting losses and expenses),
				and
						(2)the shares in
				such company have been recognized by the highest court of the State in which
				such company was organized or by applicable State statute as constituting or
				representing real property or an interest in real
				property.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to transfers
			 after the date of the enactment of this Act.
			
